Citation Nr: 0600943	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1968 to October 1970 and from July 
to October 1971.  He had service in the Republic of Vietnam 
from August 1968 to October 1970.

In March 2000, the RO denied as not well-grounded the 
veteran's claim of entitlement to service connection for 
PTSD.  

In March 2001, the RO notified the veteran of the November 9, 
2000, enactment of the Veterans Claims Assistance Act (VCAA).  
The RO noted that, in part, the VCAA changed the old 
requirements for a well-grounded claim.  Because it had 
denied the veteran's PTSD claim as not well grounded, the RO 
stated that it would review that claim. 

In June 2001, following the additional review, the RO 
confirmed and continued its denial of entitlement to service 
connection for PTSD.

In December 2001, the veteran again claimed entitlement to 
service connection for PTSD.  However, in June 2002, the RO 
confirmed and continued the denial.  The veteran disagreed 
with that decision, and this appeal ensued.

In October 2004, during the pendency of the appeal, the 
veteran had a hearing at the RO before the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy during his service in the Republic of Vietnam.  

2.  The veteran is not shown to have a diagnosis of PTSD due 
to a verified stressor event or incident of his period of 
service including any while performing active duty in the 
Republic of Vietnam.  
CONCLUSION OF LAW

PTSD is not the result of disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether the VA has met its statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in March 2001 and February 2002, the RO 
notified the veteran of the information and evidence 
necessary to substantiate a claim for VA benefits.  

The RO informed the veteran that in order to establish 
service connection for a particular disability, the evidence 
had to show the following:  1) that the veteran had had an 
injury in military service or that he had a disease that 
began in or was made worse by military service; or that there 
was an event in service which caused injury or disease; 2) 
that the veteran had current physical or mental disability; 
and 3) that there was a relationship between the current 
disability and an injury, disease, or event in service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
With respect to PTSD in particular, the RO requested that the 
veteran furnish a complete detailed description of the 
specific traumatic incidents which produced the stress 
associated with his PTSD.

In any event, the RO noted that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the evidence necessary to support his claim, which wasn't in 
the possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C. A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial rating decision in 
September 1999.  Nevertheless, any defect with respect to the 
timing of that notice was harmless error.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the veteran continued to actively participate in 
his appeal.  For example, he and his representative appeared 
at the October 2004 hearing before the undersigned veteran's 
law judge.  

Moreover, the Statement of the Case (SOC), issued in January 
2003, notified the veteran and his representative of the 
evidence needed to establish the benefits sought.  In fact, 
the SOC set forth the relevant text of 38 C.F.R. § 3.159 and 
identified the relevant evidence of record which had been 
received in support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Indeed, he has not 
identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support his 
claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
on appeal.  

As such, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to a 
service connection for PTSD.  See Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005) (discussing prejudicial 
error).  Accordingly, the Board will proceed to the merits of 
the appeal.  

II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In particular, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM-
IV); a link, established by medical evidence, between the 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, there must also be credible evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 
Vet. App. 128 (1997).  

In this case, the report of a November 2001 consultation by 
the Mental Health Service at the Boise VA Medical Center 
shows a diagnosis of PTSD related to the veteran's 
experiences in the Republic of Vietnam.  Therefore, the 
question is whether the claimed stressors actually happened.  

The veteran's service personnel records show that during his 
time in Vietnam, he was assigned to the 801st Maintenance 
Battalion, 101st Airborne Division and to Headquarters and 
Headquarters Company, 3rd Battalion, 506th Infantry, 
101st Airborne Division.  However, despite his unit 
assignments, there is no evidence that he actually 
participated in combat.  

The veteran's various military occupational specialties, 
Powertrain Repairman and Wheeled Vehicle Mechanic, did not 
suggest combat; and he did not receive a Combat Infantryman 
Badge, Purple Heart Medal, or other award indicating combat.  
Although he did receive the Bronze Star Medal and Army 
Commendation Medal, the evidence suggests that they were 
awarded for meritorious service, as there is no evidence of 
an associated V device or other indication that they were 
awarded for combat.  

Moreover, the evidence does not show stressful experiences 
associated with the veteran's PTSD.  In this regard, the 
Board notes that he did not respond to a December 1999 letter 
from the RO requesting a detailed description of the 
traumatic incidents that resulted in his PTSD.  Further, 
despite the diagnosis of PTSD in November 2001, the veteran 
did not report specifics of the stressors leading to the 
diagnosis.  

In March 2002, the veteran reported that the 3rd Battalion 
506th Infantry served as a reactionary force and was 
mobilized to many areas, including Phuoc Vinh, Phan Thiet, LZ 
Betty, North English, Qui Nhon, An Khe, Song Mao, and Ban Me 
Thuot.  He remembered receiving rocket and mortar attacks, as 
well as small arms fire.  He also remembered firebases, 
bunker guards, two helicopter crashes, and body bags.  
However, he did not supply a more detailed description of the 
events, the dates of the incidents in question, or the names 
and units of other individuals involved.  

In August 2004, the veteran supplied unofficial information 
taken from the Internet which indicated that the 3rd 
Battalion, 506th Infantry had been involved in numerous 
firefights and had taken a number of causalities.  It also 
indicated that the unit had been stationed at Phan Thiet and 
had received mortar fire while stationed at LZ Betty.  While 
such information set forth the actions of many individuals 
and company and platoon-sized units, it made no reference to 
the veteran or to Headquarters and Headquarters Company.  

Consequently, during the veteran's October 2004 hearing, the 
undersigned Veterans Law Judge requested that the veteran 
provide additional information regarding his stressors, such 
as names, dates, or similar details.  The veteran stated, 
however, that he was unable to provide such information.  
Indeed, he was unsure as to whether he was present during the 
dates that LZ Betty received mortar fire.  

Inasmuch as the veteran is unable to provide detailed 
information concerning the stressors associated with PTSD, 
the Board cannot determine whether the claimed stressors 
actually happened.  In fact, based on the information 
provided to date, a further search for documentation of the 
alleged stressors would be tantamount to a fishing 
expedition.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the duty to assist is not a license for a fishing 
expedition to determine if there might be some unspecified 
information which could possibly support a claim.  In 
connection with a search for documents, this duty is limited 
to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.)  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that the duty to assist is 
not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  The VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in 
a passive role.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

Absent competent evidence of a verified stressor, the veteran 
cannot meet the criteria for service connection for PTSD.  
Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


